DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 September 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 recites the electrical interface being “positioned rearward of the electrical interface”, making the claim indefinite since it is unclear how a component can be positioned rearward of itself.
Claim 10 recites the limitation "the electrical interface" in line 1.  There is insufficient antecedent basis for this limitation in the claim since it depends on claim 9 (and indirectly from claim 1) and there is no mention of an electrical interface on those claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kanbe et al. (US 2011/0310187 – hereinafter Kanbe.)
Regarding claim 1, 
	Kanbe discloses a printing fluid cartridge [100 in fig. 1], comprising: 
a main body [31 in fig. 2] including a front side [40 in fig. 2], a rear side [42 in fig. 2] positioned opposite the front side with respect to a front-rear direction, an upper side [39 in fig. 2], a lower side [41 in fig. 2] positioned opposite the upper side with respect to an up-down direction which is perpendicular to the front-rear direction [paragraphs 0029 and 0030], 
a liquid chamber [36 in fig. 1] configured to store fluid, the liquid chamber including a frontmost side [as seen in figs. 1 and 2; paragraph 0031]; 
a printing fluid supply portion [37/38 in fig. 2] positioned at the lower side of the front side [as seen in fig. 2; paragraph 0034]; 

wherein the ramp is inclined downward with respect to the front-rear direction [as seen in fig. 2, reproduced below for clarification], and 
the ramp is positioned rearward of the frontmost side of the chamber [as seen in fig. 2.]

    PNG
    media_image1.png
    56
    187
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbe in view of Matsumoto et al. (US Patent 7,950,789 – hereinafter Matsumoto.)
Regarding claim 2, 
	Kanbe discloses the claimed limitations as set forth above but fails to expressly disclose the printing fluid cartridge further comprising at least one electrical interface positioned at the upper side of the main body, and positioned rearward of the electrical interface with respect to the front-rear direction.
In the same field of endeavor, Matsumoto discloses an ink cartridge [1 in fig. 1] that comprises at least one electrical interface [5b in fig. 1], a front face oriented toward a first direction, a rear face oriented toward an opposite direction, an upper face, a lower side positioned opposite the upper face with respect to an up-down direction which is perpendicular to the first direction, and a printing fluid supply portion [4 in fig. 1], wherein the electrical interface is positioned at the upper face.  Please note that the memory substrate [i.e. electrical interface] 5b in Matsumoto serves to store information and for communicating with the ink-jet recording apparatus, making it possible to read/write information from/into the memory chip in response to an operation instruction given from a control circuit, which is the same purpose of the electrical interface of the instant application.  The Kanbe disclosure does not disclose how data communication is realized between a cartridge and the printing apparatus but it is well-known and obvious that such communication is necessary in order for the cartridge to perform its intended functions.

	On this basis, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kanbe invention to include at least one electrical interface positioned at the upper side as taught by Matsumoto for the purpose of storing information in the cartridge and providing a connection between the electrical contact and a control circuit provided in the ink-jet recording apparatus that the cartridge will be installed into, therefore making it possible to read/write information from/into the electrical interface in response to an operation instruction given from the control circuit [col. 9, lines 36-44.]  Please note that, in the modified invention, it would have been obvious to position the electrical interface taught in Matsumoto on the top wall between the vertical wall 43 and the light attenuating portion 45 [taught in fig. 2 of Kanbe], 

Regarding claim 3, 
	In the obvious combination, Kanbe discloses wherein the ramp is positioned below the electrical interface [as applied to the Matsumoto reference; if the ramp is positioned frontward of said electrical interface, then the electrical interface will be located at the raised platform behind the ramp.]

Regarding claim 4, 
	In the obvious combination, Kanbe discloses the printing fluid cartridge further comprising a protrusion [45 in fig. 2] extending outwardly from the upper side, the ramp being positioned rearward the protrusion [as applied to the Matsumoto reference.]

Regarding claim 8, 
	In the obvious combination, Kanbe discloses the printing fluid cartridge further comprising an engagement surface [vertical wall 43] positioned at the upper side, the electrical interface being positioned between the engagement surface and the ramp with respect to the front-rear direction [as applied to the Matsumoto reference; the electrical interface will be positioned between wall 43 and the ramp.]
Regarding claim 9, 
	In the obvious combination, Kanbe discloses the printing fluid cartridge further comprising a pivotable member positioned at the upper side [when coming into contact with lever 145; paragraph 0062.]

Regarding claim 10, 
	In the obvious combination, Kanbe discloses wherein the electrical interface is positioned between the pivotable member and the ramp [as seen in the figures.]

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbe in view of Hattori (US 2009/0079805.)
Regarding claim 5, 
	Kanbe discloses the claimed limitations as set forth above but fails to expressly disclose wherein the ramp is movable with respect to the main body.
In the same field of endeavor, Hattori discloses a printing fluid cartridge comprising: a front face [161 in fig. 1(B); paragraph 0070]; a rear face [45 in figs. 1(A)-1(B)]; a top face [163 in figs. 1(A)-1(B)]; a bottom face [164 in figs. 1(A)-1(B)]; a bracket [slider 41 in figs. 2(A)-2(B)] defining at least a part of the top face and including a ramp [115 in figs. 1(A)-1(B)]; the ramp being positioned at the bracket [paragraphs 0037, 0071 and 0075; as seen in the figures] and therefore movable with respect to the main body [as seen in figs. 2(A)-2(B).] 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing fluid cartridge in the   

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbe as modified by Matsumoto and further in view of Hattori (US 2009/0079805.)
Regarding claim 7, 
	In the obvious combination, Kanbe as modified by Matsumoto discloses the claimed limitations as set forth above but fails to expressly disclose the printing fluid cartridge further comprising a bracket, the ramp and the electrical interface being positioned at the bracket.
	In the same field of endeavor, Hattori discloses a printing fluid cartridge comprising: a front face [161 in fig. 1(B); paragraph 0070]; a rear face [45 in figs. 1(A)-1(B)]; a top face [163 in figs. 1(A)-1(B)]; a bottom face [164 in figs. 1(A)-1(B)]; a bracket [slider 41 in figs. 2(A)-2(B)] defining at least a part of the top face; a ramp [115 in figs. 1(A)-1(B)]; and a light attenuating portion [186 in figs. 1(A)-1(B)], the light attenuating portion and the ramp being positioned at the bracket [paragraphs 0071 and 0075; as seen in the figures.] 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printing fluid cartridge in the Kanbe/Matsumoto invention to include a bracket, wherein the components that are part 

Regarding claim 7, 
	In the obvious combination, Kanbe further discloses wherein the ramp is configured to contact an electrical contact of a cartridge mounting portion when the printing fluid cartridge is inserted into the cartridge mounting portion [paragraph 0035.]


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-9 of U.S. Patent No. 10,821,739. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Instant application:  17/034,712
US Patent 10,821,739
1.  A printing fluid cartridge, comprising: 
     a main body including a front side, a rear side positioned opposite the front side with respect to a front-rear direction, an upper side, a lower side positioned opposite the upper side with respect to an up-down direction which is perpendicular to the front-rear direction, 
     a liquid chamber configured to store fluid, the liquid chamber including a frontmost side; 
     a printing fluid supply portion positioned at the lower side of the front side; 
     a ramp positioned at the upper side of the main body; 
     wherein the ramp is inclined downward with respect to the front-rear direction, and 
     the ramp is positioned rearward of the frontmost side of the chamber.
2.  The printing fluid cartridge of claim 1, further comprising at least one electrical interface positioned at the upper side of the main body, and positioned rearward of the electrical interface with respect to the front-rear direction.
movable with respect to the main body.
6.  The printing fluid cartridge of claim 2, further comprising a bracket, the ramp and the electrical interface being positioned at the bracket.

3.  The printing fluid cartridge of claim 2, wherein the ramp is positioned below the electrical interface.

4.  The printing fluid cartridge of claim 2, further comprising a protrusion extending outwardly from the upper side, the ramp being positioned rearward of the protrusion.


7.  The printing fluid cartridge of claim 6, wherein the ramp is configured to contact an electrical contact of a cartridge mounting portion when the printing fluid cartridge is inserted into the cartridge mounting portion.

8.  The printing fluid cartridge of claim 2, further comprising an engagement surface positioned at the upper side, the electrical interface being positioned between the 

9.  The printing fluid cartridge of claim 1, further comprising a pivotable member positioned at the upper side.

10.  The printing fluid cartridge of claim 9, wherein the electrical interface is positioned between the pivotable member and the ramp.

     a main body including a front side, a back side positioned opposite the front side with respect to a front-back direction, an upper side, a lower side positioned opposite the upper side with respect to an up-down direction which is perpendicular to the front-back direction;  
[well-known that a printing fluid cartridge will have a liquid chamber to store the fluid it’s meant to discharge/eject.]
     a printing fluid supply portion positioned at the lower side of the front side;  
     a bracket coupled with the main body, the bracket comprising a ramp and at least one electrical interface positioned at the upper side;  
     the ramp positioned at the upper side and positioned frontward of the electrical interface with respect to the front-back direction;  and 
     wherein the ramp is inclined downward with respect to the front-back direction, 
     wherein the ramp and the electrical interface are movable upward and downward with respect to the main body. 
 





2.  The printing fluid cartridge of claim 1, wherein the ramp is positioned below the electrical interface. 
 
4.  The printing fluid cartridge of claim 1, further comprising a light attenuating portion extending outwardly from the upper side, the ramp being positioned between the electrical interface and the light attenuating portion.

3.  The printing fluid cartridge of claim 1, wherein the ramp is configured to contact an electrical contact of a cartridge mounting portion when the printing fluid cartridge is inserted into the cartridge mounting portion.  
   
7.  The printing fluid cartridge of claim 1, further comprising an engagement surface positioned at the upper side, the electrical interface being positioned between the 
 
8.  The printing fluid cartridge of claim 1, further comprising a pivotable member positioned at the upper side. 
 
9.  The printing fluid cartridge of claim 8, wherein the electrical interface is positioned between the pivotable member and the ramp.


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853